El Juez Asociado Sr. Wole,
emitió la opinión del • tribunal.
*536La presente es nna apelación de la Corte de Distrito de Humacao. El reo fue acusado de atentado contra la vida y convicto de delito inferior de acometimiento y agresión • con arma mortífera, y sentenciado á un año de cárcel, y costas. •
El único error que se alega es que el veredicto del jura-do es contrario á la prueba. El apelante remite á la corte á la prueba indicada en las notas del taquígrafo, que van unidas al récord y están certificadas por el mismo estenó-grafo. Esta corte ba resuelto en los casos de El Pueblo de Puerto Rico v. Juan de Mata Eligier, así'como en el de El Pueblo de Puerto Rico v. Francisco Dones Ramos, que las notas del taquígrafo no forman parte del récord en la apelación. Eso, no obstante, fiemos leído la prueba tal co-mo fia sido certificada por el taquígrafo, y entendemos que las declaraciones del testigo de cargo, Angel Morales, bas-tarían para impedir que esta corte revocara la sentencia, aún en el caso de que el récord de la prueba fiubiese sido debidamente preparado, mediante un pliego de excepcio-nes ó de otro modo.
No habiéndose alegado otro error, la sentencia de la Corte de Distrito, debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, Eigueras y MacLeary.